SC Judicial Branch






































South CarolinaJudicial Branch


Site Map




Text Only Page
Site Map
Feedback
Site Map


















Home
Supreme Court 

Overview
Justices  

Donald W. BeattyChief Justice
John W. Kittredge
Kaye G. Hearn
John Cannon Few
George C. James, Jr.


Roster of Cases
Video Portal
Clerk's Office
Commission on the Profession
Disciplinary Counsel 

Overview
Commission on Judicial Conduct
Commission on Lawyer Conduct
How to File a Complaint
Frequently Asked Questions


Bar Admissions
Library
Court Administration
History
Map & Location


Court of Appeals 

Overview
Judges 

James E. LockemyChief Judge
Thomas E. Huff
Paul E. Short, Jr.
H. Bruce Williams
Paula H. Thomas
Aphrodite K. Konduros
John D. Geathers
Stephanie P. McDonald
D. Garrison Hill


Roster of Cases
Clerk's Office
Library
History
Map & Location


Trial Courts 

Circuit Court 

Overview
Chief Admin Judges
Alphabetical List
Circuit Map
Judge Roster


Family Court 

Overview
Chief Admin Judges
Alphabetical List
Circuit Map
Judge Roster


Masters-In-Equity 

Overview
Alphabetical List
County Map
Judge Roster


Probate Court 

Overview
Alphabetical List
County Map
Judge Roster (Alpha)
Judge Roster (County)


Magistrates Court 

Overview
Chief Admin Judges
Alphabetical List
County Map
Judge Roster
Judge Roster by County
Summary Court Judges Benchbook


Municipal Court 

Overview
Alphabetical List
County Map
Judge Roster
Judge Roster by County
Summary Court Judges Benchbook


Court Reporters 

Circuit Court
Family Court
Court Reporter Manual


Court Rosters
Case Records Search


Court Officials 

Clerks of Court 

Overview
Alphabetical List
County Map
Clerk Roster
Family Court Contacts
State Grand Jury
Circuit Court Fees
Family  Court Fees
Clerk of Court & ROD Manual


Registers of Deeds 

Overview
Alphabetical List
County Map
ROD Roster
Clerk of Court & ROD Manual


Solicitors
Public Defenders


Opinions/Orders 

Published Opinions 

Supreme Court
Court of Appeals


Opinion Search
Advance Sheets
Unpublished Opinions 

Supreme Court
Court of Appeals


Unpublished Opinion Search
Judicial Advisory Opinions
Advisory Opinion Search
Court Orders 

All Court Orders
Administrative
Supreme Court
Judicial/Legal Conduct
Court Rule Maintenance
Aiken v. Byars Judicial Appointments


Order Search


Calendar 

Monthly View
Terms of Court
Circuit Judge Assignments
Family Judge Assignments
Calendar Search














Home
Supreme Court
			Court of Appeals
Circuit Court
Family Court
Masters-In-Equity
Probate Court
Magistrates Court
Municipal Court
Court Reporters
Clerks of Court
Registers of Deeds
Solicitors
Public Defenders
Published Opinions - Supreme Court
			Published Opinions - Court of Appeals
Opinion Search
Advance Sheets
Unpublished Opinions - Supreme Court
Unpublished Opinions - Court of Appeals
Unpublished Opinion Search
Judicial Advisory Opinions
Advisory Opinion Search
Court Orders
Order Search
Calendar








		2019-06-03-01 
	
The Supreme Court of South Carolina




In the  Matter of Howard B. Hammer, Petitioner.

        Appellate Case No. 2017-001062 





ORDER

By opinion dated March 30, 2016, this Court suspended  Petitioner from the practice of law for one year.  In re  Hammer, 415 S.C. 610, 784 S.E.2d 678 (2016).  Petitioner filed a petition for reinstatement  pursuant to Rule 33, RLDE, Rule 413, SCACR.   After referral, the Committee on Character and Fitness filed a report  and recommendation recommending the Court reinstate Petitioner to the practice  of law.  We find petitioner has met the  requirements of Rule 33(f), RLDE, Rule 413, SCACR.  Accordingly, we grant the petition for  reinstatement.
 





s/Donald W. Beatty                        C.J.
s/John W. Kittredge                           J.
s/Kaye G. Hearn                                J.
s/George C. James, Jr.                      J.



I would deny the petition for reinstatement.




s/John Cannon Few                           J.
    


Columbia, South Carolina
  June 3, 2019